June 18, 2010 Mr. H. Christopher Owings, Assistant Director Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: NextEra Energy, Inc. (NextEra Energy) Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement on Schedule 14A Filed April 6, 2010 Form 10-Q for the Fiscal Quarter March 31, 2010 Filed May 3, 2010 File No. 001-08841 Florida Power & Light Company (FPL) Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Form 10-Q for the Fiscal Quarter March 31, 2010 Filed May 3, 2010 File No. 002-27612 Dear Mr. Owings: We hereby submit our response to the comments set forth in your letter dated May 26, 2010, with respect to your review of the above referenced periodic reports filed under the Securities Exchange Act of 1934. For the convenience of the staff of the Securities and Exchange Commission (the Staff), the Staff's comments are included and followed by NextEra Energy's responses and, where applicable, FPL's responses.In addition, in certain cases we have subdivided the questions and responses. General 1. In order to facilitate this review, we have not repeated comments for issues that may be applicable to Florida Power & Light.To the extent any comment applies to more than one registrant, please address the comment individually for each separate registrant. Company Response:Comment noted.Our responses include specific reference to the registrant for which we are responding. Item 7. Management's Discussion and Analysis of Financial Condition, page 30 Results of Operations, page 31 2. We note that in January 2010, NextEra Energy discontinued hedge accounting for its cash flow hedges related to energy contract derivative instruments, which you indicate could result in increased volatility in the non-qualifying hedge category.Please explain to us and disclose why you discontinued hedge accounting for these cash flow hedges and the impact this had on your financial statements. Company Response:NextEra Energy Resources, LLC (Energy Resources), NextEra Energy's wholly-owned competitive energy subsidiary, applied cash flow hedge accounting to its energy contract derivative instruments in a limited number of circumstances.Although the derivatives met all cash flow hedge accounting criteria and were expected to continue to be highly effective, the time and resources required for hedge documentation, and to continually assess effectiveness and measure the amount of ineffectiveness, was extensive.Based on the significant cost of maintaining hedge accounting compared to the relatively small benefit of doing so, Energy Resources decided to de-designate those cash flow hedges.FASB ASC 815-30-40-1c indicates that an entity shall discontinue hedge accounting prospectively when the entity removes the designation of the cash flow hedge. At the time that the hedges were discontinued, there was no impact to the financial statements and therefore, we believe no further disclosure was necessary.Because Energy Resources expects that the forecasted transactions being hedged are probable of occurring, the net gains or losses associated with those hedges remains in accumulated other comprehensive income (AOCI) and are reclassified into earnings in the same periods during which the forecasted transactions affect earnings.This treatment is consistent with FASB ASC 815-30-40-2.The forecasted transactions (primarily the sale of electricity) are expected to occur through 2012. Hedge accounting was not applied to energy contract derivative instruments at FPL. NextEra Energy Resources, page 36 3. Tell us and disclose why your presentation of new investments and existing assets includes the adjustments in footnote (a).In this regard, tell us if a gross presentation would be more transparent. Company Response:Footnote (a) to the table was included to ensure that the reader understood what was included in the New Investments and Existing Assets line items.For each investment that Energy Resources makes in wind and solar projects, they receive significant benefits associated with production tax credits and investment tax credits.Therefore, management considers the production tax credits and investment tax credits generated by Energy Resources' wind and solar projects a fundamental part of the economics of each of the projects and, as such, includes those benefits when evaluating and communicating the results of the wind and solar projects.In addition, corporate costs such as interest and general and administrative expenses are managed at the corporate level and not allocated to the various projects.The earnings drivers presented in the table referenced in the Staff's comment are consistent with how management discusses Energy Resources' earnings in NextEra Energy's quarterly earnings press releases and conference calls.Therefore, we believe the existing presentation is the most relevant and informative for investors. 4. Explain to us and disclose how you assess declines in the fair values of your investments for other-than-temporary impairment (OTTI).Further, tell us and disclose how you account for these investments once the OTTI is recognized.In this regard, clarify for us the nature of the reversals related to OTTI that you discuss on page 37.Refer to FASB ASC 320-10-35-34. Company Response:Energy Resources follows the two-step process described in FASB ASC 320-10-35-18 through 35-35A to assess declines in the fair values of investments for OTTI and to account for these investments when an OTTI has occurred.First, at each reporting period, we identify impaired investments by comparing the fair value of the investment to the cost (or new cost basis, if applicable). Second, for each investment that has a fair value less than its amortized cost basis at the balance sheet reporting date, we assess whether the investment has experienced an OTTI. For equity securities classified as available for sale (AFS) in our nuclear decommissioning trust funds, all impairments are considered to be OTTI in accordance with SAB Topic 5.M., as management cannot assert that it has the ability to hold these securities through recovery because the trustee of these funds is a third party. Consistent with FASB ASC 320-10-35-34, for equity securities with OTTI, an impairment loss is recognized in earnings equal to the entire difference between the investment’s cost and its fair value at the balance sheet date.The fair value of the investment then becomes the new cost basis and is not adjusted for subsequent recoveries in fair value. For debt securities classified as AFS, we consider impairments of individual securities to be OTTI if there is an intent to sell the debt security, or if it is more likely than not we will be required to sell the debt security before recovery of its amortized cost.However, we also evaluate the creditworthiness of the issuer and record an OTTI if the entire amortized cost basis of the security will not be recovered. OTTI reversals are considered for adjusted earnings purposes only, not for GAAP earnings.Please refer to the adjusted earnings discussion on page 31 of the Form 10-K for the fiscal year ended December 31, 2009 (2009 Form 10-K) which defines OTTI reversals as the net of the reversal of previously recognized OTTI losses on securities sold and losses on securities where price recovery was deemed unlikely.For example, when debt and equity securities are sold, we identify the portion of realized gains associated with previously reported OTTI and treat these amounts as the recovery of unrealized OTTI reported in prior periods for adjusted earnings purposes. FPL holds marketable securities in its special use funds, which consist of nuclear decommissioning fund assets and storm fund assets.FPL follows a similar process to that of Energy Resources (described above) to assess declines in the fair values of its investments for OTTI.However, in accordance with FASB ASC 980, GAAP treatment for these adjustments follows the regulatory accounting treatment under which any changes in fair value, including any OTTI, result in a corresponding adjustment to the related regulatory liability accounts (rather than an adjustment to OCI or earnings). We respectfully direct the Staff's attention to page 80 & 81 in Note 5 of NextEra Energy's and FPL's 2009 Form 10-K for disclosure related to the accounting for certain investments, including OTTI. Contractual Obligations and Estimated Planned Capital Expenditure, page 43 5. We note that footnote (d) to this table states that the NextEra Energy Resources purchase obligations of $1,710 million represent firm commitments primarily in connection with the purchase of wind turbines and towers, solar project components and related construction activities, natural gas transportation, purchase and storage, firm transmission service and nuclear fuel.Your disclosure under "Contracts" in Note14 indicates that NextEra Energy Resources purchase, transportation and storage of natural gas and firm transmission service alone, not including the purchase of wind turbines, towers, etc. is $1,710 million in 2010.Therefore, please confirm the amount of NextEra Energy Resources purchase obligations for 2010 and what is included in those purchase obligations. Company Response:The $1,710 million of Energy Resources purchase obligations included in the Contractual Obligations table on page 43 of NextEra Energy's 2009 Form 10-K is consistent with the $1,710 million of required minimum payments under Energy Resources' contracts that are described in the paragraph preceding the table on page 97 of NextEra Energy's 2009 Form 10-K, Note 14 - Contracts.As such, we believe our existing disclosure is appropriate. 6. According to your Contractual Obligations and Estimated Planned Expenditures table, your estimated Corporate and Other debt obligations in 2011 are estimated to be substantially higher than your 2010 estimated obligations.Please briefly discuss in an appropriate section of your filing how you intend to address this substantial increase and what effect, if any, it will have on your operations and liquidity. Company Response:As noted in the Staff's comment, NextEra Energy has an increased amount of debt maturing in 2011 compared to 2010. As disclosed in NextEra Energy's 2009 Form 10-K, particularly the first paragraph under Liquidity and Capital Resources on page 39, NextEra Energy acknowledges that it and its subsidiaries, including FPL, require funds to support and grow their businesses.The disclosure explains that "These funds are used for working capital, capital expenditures, investments in or acquisitions of assets and businesses, to pay maturing debt obligations and, from time to time, to redeem or repurchase outstanding debt or equity securities."The disclosure further states:"It is anticipated that these requirements will be satisfied through a combination of internally generated funds, borrowings, and the issuance, from time to time, of debt and equity securities, consistent with FPL Group's and FPL's objective of maintaining, on a long-term basis, a capital structure that will support a strong investment grade credit rating.FPL Group, FPL and FPL Group Capital access the credit and capital markets as significant sources of liquidity for capital requirements that are not satisfied by operating cash flows."NextEra Energy's 2011 debt maturities are not expected to have a significant impact on its operations or liquidity beyond what is already disclosed in its 2009 Form 10-K and therefore we do not believe that any additional disclosure is required. 7. Tell us and disclose the circumstances in which your mortgage may limit the amount of retained earnings that NextEra Energy can use to pay cash dividends. Company Response:FPL’s mortgage does not limit NextEra Energy’s ability to pay cash dividends.Under its mortgage, FPL may pay cash dividends on its common stock to its parent, NextEra Energy, in an amount equal to its retained earnings less the cost of reacquisition of FPL’s common stock (inclusive of capital distributions on its common stock) not charged to retained earnings since May 31, 1949.As of December 31, 2009, FPL had $2.67 billion in retained earnings and, as discussed on page 43 of NextEra Energy’s and FPL’s 2009 Form 10-K, no retained earnings of FPL were restricted by this provision of the mortgage.Therefore, we believe that the disclosure included in the 2009 Form 10-K is appropriate. If in the future we conclude that the restrictions under FPL’s mortgage on its ability to pay dividends on its common stock to NextEra Energy materially limit NextEra Energy’s ability to pay dividends on its common stock, or believe such restrictions are likely to limit materially the future payment of dividends by NextEra Energy on its common stock, we will disclose such restrictions as required by Item 201(c) of Regulation S-K. Regulatory Accounting, page 48 8. Please tell us and disclose how and when the regulatory assets will be recovered.Further, revise your disclosure to clarify which regulatory assets are included in your rate base.Lastly, please disclose the recovery period for those assets not earning a return.See FASB ASC 980-340-50-1. Company Response:We acknowledge the merits of the Staff’s comment and respectfully direct the Staff’s attention to the following references in NextEra Energy's and FPL's 2009 Form 10-K for an explanation of how and when regulatory assets, as described in the table on page 48 of NextEra Energy's and FPL's 2009 Form 10-K, will be recovered: Regulatory Asset Description Included in Rate Base 2009 Form 10-K Reference FPL's deferred clause and franchise expenses (current and noncurrent) No page 64 in Note 1 - Regulation FPL's securitized storm-recovery costs (current and noncurrent) No pages 87 & 88 in Note 9 - FPL FPL's derivatives Yes page 75 in Note 3 NextEra Energy's pension (current and noncurrent) No(1) pages 71 & 72 in Note 2 FPL's unamortized loss on reacquired debt No page 70 in Note 1 - Retirement of Long-Term Debt NextEra Energy's other (current)(2) No(1) pages 71 & 72 in Note 2 NextEra Energy's and FPL's other (noncurrent)(3) NextEra Energy - No(1) FPL - Yes page 70 in Note 1 - Income Taxes and pages 71 & 72 in Note 2 Please refer to the response to Question 9 below for a discussion of NextEra Energy's regulatory assets and liabilities. Relates to the supplemental executive retirement plan and postretirement plan benefits. Primarily relates to FPL's deferred income taxes (approximately $137 million for 2009 and $92 million for 2008) and NextEra Energy's supplemental executive retirement plan and postretirement plan benefits (approximately $51 million for 2009 and $5 million for 2008). We believe that the remaining regulatory asset amounts in the noncurrent other line item are not material for disclosure purposes.All regulatory assets and liabilities are included in rate base or otherwise earn (pay) a return on investment during the recovery period.FASB ASC 980-340-50-1 requires disclosure of regulatory assets that are not earning a return.Since we have none, we believe no additional disclosure is warranted and that the existing disclosure is appropriate. 9. Please clarify for us and disclose why some regulatory assets and liabilities, such as those related to your pension plan, are recorded at the parent level and not at the regulated utility subsidiary level. Company Response:The only regulatory assets and liabilities recorded at the parent level and not at the regulated utility subsidiary level relate to pension and other postemployment benefits.As discussed in Note 2 of NextEra Energy's and FPL's 2009 Form 10-K, NextEra Energy sponsors a defined benefit pension plan and other postemployment benefit plans for employees of NextEra Energy and its subsidiaries.FPL and the other subsidiaries do not have separate rights to the plan assets or separate direct obligations to their employees.In accordance with FASB ASC 715-30-55-63 and 64, NextEra Energy accounts for the plans as single-employer plans, and FPL, in its stand-alone financial statements, accounts for the plans as multiemployer plans.NextEra Energy allocates net periodic benefit income/cost to its subsidiaries based on relevant factors (e.g., pensionable earnings for the pension plan, number of employees for other benefits, etc.). Upon adoption of FAS 158 in 2006 (FASB ASC 715 and 958), NextEra Energy recorded a prepaid pension asset related to the overfunded status of its pension plan.Absent regulatory accounting treatment, a credit to AOCI would have been made, consisting of previously unrecognized net gains/losses, prior service costs/credits, and transition obligations/assets that will be recognized in income as components of net periodic benefit cost/credit in future years.The portion of the adjustment to AOCI that is estimated to be allocated to FPL in future years, and recovered through rates, is reflected as a regulatory liability.FPL has historically recovered, and currently recovers, its allocated share of net periodic pension cost/benefit in rates, and there is no indication that the existing regulatory treatment will change.Similar adjustments related to the underfunded status of other benefit plans were made in the opposite direction (i.e., debit to regulatory asset and credit to accrued benefit cost) for the same reasons.These adjustments are initially recorded in NextEra Energy's financial statements rather than being “pushed down” to FPL because FPL has no separate right to any estimated allocated plan assets and no separate obligation for an estimated allocation of the consolidated plan obligation.However, such adjustments, over time, will be "pushed down" to FPL by way of the net periodic benefit income/cost allocation discussed above. Please revise your disclosure to provide more detail regarding your other noncurrent regulatory assets and liabilities.Further, explain to us why noncurrent regulatory assets at NextEra Energy increased from $138 million as of December31, 2008 to $236 million as of December31, 2009. Company Response:The disclosures under the caption Regulatory Accounting included in the Critical Accounting Policies and Estimates section of NextEra Energy's and FPL's 2009 Form 10-K contains a description of the accounting for and the detail regarding regulatory assets and liabilities.All of the other noncurrent regulatory assets and liabilities line items in the Consolidated Balance Sheets of NextEra Energy and FPL approximate 1% or less of the related total assets or total liabilities amounts.We believe these amounts are immaterial to the financial statements of NextEra Energy and FPL and, therefore, do not believe additional detailed disclosure is warranted or informative.The majority of the approximately $98 million increase in other noncurrent regulatory assets is attributable to $45 million related to unrecognized losses associated with the supplemental executive retirement plan and postretirement plan benefits as further described in Note2 on page 72 and $44 million related to deferred income taxes as further described in Note1 on page 70 of NextEra Energy's and FPL's 2009 Form 10-K.We believe the remaining items are not significant. Energy Marketing and Trading and Market Risk Sensitivity, page 49 We note that the estimated fair value of a significant amount of derivatives maturing in 2010 was based on significant unobservable inputs.Please disclose the manner in which such inputs were determined, and how the resulting fair values have affected, or might affect in the future, your results of operations, liquidity, and capital resources. Company Response:Disclosures related to the fair value measurements of these energy contract derivatives is found in the Accounting for Derivatives and Hedging Activities section of Critical Accounting Policies and Estimates and Note4 of NextEra Energy's 2009 Form 10-K.We acknowledge the merits of the Staff’s comment and respectfully direct the Staff’s attention to Note 3 of the March 31, 2010 Form 10-Q where we have expanded our disclosure of the valuation techniques used for derivatives as a result of new fair value measurement disclosure rules.We do not anticipate that these energy contract derivatives will have a material future effect on the results of operations, liquidity or capital resources of NextEra Energy or FPL.We will continue to provide this disclosure in our quarterly filings and include the disclosure in the Form 10-K for the fiscal year ended December31, 2010. Item 8. Financial Statements and Supplementary Data Consolidated Balance Sheets, page 57 Please revise your balance sheet in future filings to separately present restricted cash.We note your footnote disclosure on page 69.Please refer to Rule 5-02-1 of Regulation S-X. Company Response:At December31, 2009 and 2008, restricted cash represented 3.1% and 2.6%, respectively, of NextEra Energy's total current assets and 1.7% and 1.3%, respectively, of FPL's total current assets. We believe those amounts were immaterial to each company's Consolidated Balance Sheets, and therefore they were not separately disclosed on the face of the balance sheets.As disclosed on page 69 of NextEra Energy's and FPL's 2009 Form 10-K, restricted cash was classified as a current asset on NextEra Energy's and FPL's Consolidated Balance Sheets at December31, 2009 and 2008.Pursuant to Rule 5-02-8 of Regulation S-X, only amounts in excess of 5% of total current assets require separate disclosure on the balance sheet or in a note thereto.Despite this, the amounts and nature of the restriction were included on page 69 of the 2009 Form 10-K.As such, we believe that NextEra Energy's and FPL's restricted cash was properly included in other current assets at December31, 2009 and 2008. Explain to us and disclose the nature of the components that comprise other long term liabilities as of December31, 2009 and 2008.Advise us if such amounts are reflected in the contractual obligations table on page 43.If not, please explain. Company Response:The components of other liabilities and deferred credits at December31, 2009 and 2008 were as follows: NextEra Energy FPL December 31, December 31, ($ millions) Deferred amount related to the sale of differential membership interests (see Note 10 of 2009 Form 10-K, page 90) $ $ $
